16-316
    Jeanty v. New York City Dep’t of Finance


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 19th day of January, two thousand eighteen.

    PRESENT:
                DENNIS JACOBS,
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    Hamerton Jeanty,

                                Plaintiff-Appellant,

                      v.                                                    16-316

    New York City Department of Finance,

                      Defendant-Appellee.
    _____________________________________


    FOR PLAINTIFF-APPELLANT: Hamerton Jeanty, pro se, Shirley, NY.

    FOR DEFENDANT-APPELLEE: Zachary W. Carter, Corporation Counsel of the City of New
                            York; Devin Slack and Amanda Sue Nichols, of Counsel,
                            New York, NY.

         Appeal from a judgment of the United States District Court for the Southern District of
    New York (Gardephe, J.).
    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Hamerton Jeanty, pro se, sued his employer, the New York City Department of Finance
(“the Department”), for discrimination and retaliation under the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621–34. The United States District Court for the Southern
District of New York (Gardephe, J.) granted summary judgment for the Department on Jeanty’s
discrimination claim, and a jury found for the Department on Jeanty’s retaliation claim. On
appeal, Jeanty argues that the court erred by granting the Department summary judgment on the
discrimination claim and by granting the Department an extension of time to file summary
judgment papers. He also challenges certain evidentiary rulings made by the court during the trial
on the retaliation claim. We assume the parties’ familiarity with the underlying facts, the
procedural history, and the issues presented for review.

        1. We review de novo the district court’s grant of summary judgment for the Department
on Jeanty’s discrimination claim. See Sotomayor v. City of N.Y., 713 F.3d 163, 164 (2d Cir.
2013). An independent review of the record and relevant case law reveals that the district court
properly granted the Department summary judgment for substantially the reasons stated in the
district court’s thorough September 22, 2015, order. The court also acted well within its
discretion in granting the Department a two-week extension of time to file summary judgment
papers. See Tancredi v. Metro. Life Ins. Co., 378 F.3d 220, 226 (2d Cir. 2004).

        2. We review preserved challenges to the district court’s evidentiary rulings for abuse of
discretion, see Silverstein v. Chase, 260 F.3d 142, 145 (2d Cir. 2001), and unpreserved challenges
to those rulings for plain error, see Pescatore v. Pan Am. World Airways, Inc., 97 F.3d 1, 18 (2d
Cir. 1996).

       Jeanty primarily presses an unpreserved challenge to the court’s admission of certain time
records. Jeanty fails to establish an error on the part of the court, much less an “error . . . so
serious and flagrant that it [undermines] the very integrity of the trial.” Id. (internal quotation
marks omitted).

        Jeanty also challenges the court’s ruling that he could not introduce the deposition of a trial
witness. This challenge fails. A deposition may be used to impeach a trial witness, see Fed. R.
Civ. P. 32(a)(2), and it is admissible when the witness’s trial testimony is inconsistent with the
deposition testimony, see Fed. R. Evid. 801(d)(1)(A). But Jeanty fails to demonstrate that the
witness’s trial testimony was inconsistent with the deposition testimony.

      We have considered Jeanty’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O=Hagan Wolfe, Clerk of Court

                                                  2